AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Pagelofl   II
                                           UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                      JUDGMENT IN A CRIMINAL CASE
                                           V,                              (For Offenses Committed On or After November 1, 1987)


                             Luis Gerardo Duran-Rios                       Case Number: 3:19-mj-23011




REGISTRATION NO. 8776 1298
                                                                                    ,
                                                                                        ,...:,»·-·
                                                                          L Marcel Stewart

                                                                                        ti  ~-ED
                                                                                              ~   ,..,,. ., , "''

THE DEFENDANT:                                                                               JUL 3 0 2019
 IZl pleaded guilty to count(s) I of Complaint
 •    was found guilty to count(s)                                                           ---CT 29~r::r
                                                                  1 or., ,_9L~~.~ bJ,tJ.£Jl$!.~ 1

                                                                    BY                     '"      '"'' .,,, ' ' ' "~,,..,
                                                                                                           '
      after a plea of not guilty.                                                                          Dg~u;y
      Accordingly, the defendant 1s adjudged guilty of such count(s), which involve the followmg offense(s):
Title & Section                           Nature of Offense                                                         Count Number(s)
8: 1325                                   ILLEGAL ENTRY (Misdemeanor)                                               I
 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      i(f'IME SERVED                     • _________ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                             7
                    .·,··.J::?//                               Tuesday, July 30, 2019
                    .. / ~ ,    ,•·


                 z,:,,7                                        Date of Imposition of Sentence
                        '1;'1/_z~
                     .;;4,v  . ,_..,;,_,-·
          ,..../
                 '
                 '--~;'../
                       .,'

Received. _ _ _ _ _ _ _ __
              DUSM
                                      /


                                                                         HiiliRo~OCK
                                                                         UNITED STATES MAGISTRATE WDGE



Clerk's Office Copy                                                                                                      3:19-mj-23011
